DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 05/24/2021.

Examiner’s Note
The examiner discussed an amendment to claim 1 with the applicant’s representative on record Mr. CRISTOPHER A. JETHROW (Reg. number 65318) via telephone on 06/24/2021 for compact prosecution, however the applicant’s representative informed on 06/29/2021 that applicant would prefer to have the final office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1, 14-15 are rejected under 35 U.S.C. 103 over U.S Publication number 2015/0275760 A1 to KIMURA (KIMURA) combined with the following reasons.

Re: Claim 1:
KIMURA discloses:
A turbine engine (¶0003), comprising:
a rotor shaft (See Fig.1: shaft 15) and at least one roller bearing (See Figs.1-4: ¶0030: roller bearing 18) supporting the rotor shaft (See Figs.1-3: rotor shaft 15) in rotation along an 
an outer ring (See Figs.1-4: outer ring 53) connected to an annular support (See Figs.1-4: as shown in figure 1 as annotated by the examiner annular support ASM) belonging to a stator (See Figs.1-4: ¶0025: 12) of the turbine engine, and 
rolling elements (See Figs.1-4: rolling element 54) engaged between the inner ring (See Figs.1-4: inner ring 52) and the outer ring (See Figs.1-4: outer ring 53), the inner ring having two axial end annular portions arranged axially on either side of the rolling elements (See Figs.1-4: inner ring 52 having two axial ends FEP and SEP on either side of the rolling element 54 as annotated in figure 2 as annotated by the examiner), a first of the two axial end annular portions being exposed more to the heat during operation than a second of the two axial end annular portions (See Figs.1-4: exhaust air exiting from the combustion chamber 29 passes through turbine 34 and after exiting the turbine 34, since high temperature exhaust exiting turbine 34 contacts a first of the two axial end annular portions prior to flowing to second of the two axial end annular portions which leads to high temperature of the first of the two axial end annular portions as compared to second of the two axial end annular portions), and
an oil injection device (See Figs.1-4: ¶0032: 55) configured to supply the rolling elements (See Figs.1-4: 54 as shown in figure 2) in such a way as to ensure the lubrication of the latter (this is implicit), 
wherein the inner ring (See Figs.1-4: inner ring 52) comprises through-holes (See Figs.1-4: as shown in figure 4 inner ring 52 having through holes j, j) that extend from a radially external surface of the inner ring (See Figs.1-4: external surface of inner ring 52, see figure 2 as annotated by the examiner) to a radially internal surface of the inner ring and location to one side  of the rolling element  (See Figs.1-4: the one side towards the rolling element 54, see figure 2 as annotated by the examiner) of where the rolling elements engage the radially internal surface (See Figs.1-4: the the rolling element 54 engages the radially internal surface), the through-holes being formed in the first axial end annular portion (See Figs.1-4: portion towards rotor shaft 15) and distributed around the axis in order to allow for a circulation of oil coming from the oil injection device (See Figs.1-4: oil injection device 55) through the first axial end annular portion (See Figs.1-4: as shown in figure 2 as annotated by the examiner  FEP), and the through-holes being configured for the circulation of oil there-through to provide more cooling (See Fig. 2 as annotated by the examiner, since the cooling oil enters FEP  prior to SEP, and FEP is heated more than SEP as discussed above due to direct exposure to exhaust gases exiting turbine 34, the oil absorbs more/additional heat from FEP as compared to SEP thereby cooling FEP more as compared to SEP which is exposed to heat lesser than FEP, since exhaust gases flows to SEP after giving up heat to FEP therefore less warmer than the gases exposed to FEP, furthermore oil reaches SEP later than FEP due to distance from oil channel g) to the first end annular portion in comparison with the second end annular portion.
The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to position oil injection devices to the front side of the roller bearing since it is well known in the art that oil injection devices are positioned to the front side of the roller bearing thereby providing more cooling to the FEP than SEP.

    PNG
    media_image1.png
    865
    1076
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    4
    4
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    878
    1057
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    4
    4
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    4
    4
    media_image5.png
    Greyscale


Re: Claim 14:
KIMURA discloses:
The turbine engine according to claim 1, KIMURA discloses all the limitations of claim 1, and further comprising a combustion chamber (KIMURA: See Fig.1: combustion chamber 29), and wherein the first axial end annular portion of the inner ring is axially arranged on the side of the combustion chamber (KIMURA: See Fig.1: this is implicit, also see discussions under rejection of claim 1 above).

Re: Claim 15:
KIMURA discloses:
The turbine engine according to claim 14, KIMURA discloses all the limitations of claim 14, and wherein the combustion chamber (KIMURA: See Fig.1: combustion chamber 29) is arranged upstream with respect to the at least one roller bearing (KIMURA: See Fig.1:¶0028-¶0029: roller bearing 14, 18), and the first axial end annular portion of the inner ring (KIMURA: See Fig.1: ¶0029: inner ring 45) is arranged upstream with respect to the rolling elements (KIMURA: See Figs.1-2: rolling elements 54).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2015/0275760 A1 to KIMURA (KIMURA) as applied to claim 1 above and further in view of U.S Publication number 2004/0062460 A1 to DUSSERRE-TELMON et al. (TELMON’ 460).

Re: Claim 2:
KIMURA discloses:
The turbine engine according to claim 1, KIMURA discloses all the limitations of claim 1, KIMURA is silent regarding:
wherein the second axial end annular portion is devoid of through holes.
However TELMON’460 teaches:
 wherein the second axial end annular portion is devoid of through holes (TELMON: See Fig. 1: inner ring 14, the second axial portion is devoid of through holes as shown).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure KIMURA to include the teachings of TELMON’460, because TELMON’460 teaches that at least one duct passing through the inner ring, the duct communicating with an oil feed circuit and opening out into an inner race for the rolling elements in order to lubricate them and provides the improved oil flow.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2015/0275760 A1 to KIMURA (KIMURA) as applied to claim 1 above and further in view of U.S Patent number 5749660 to DUSSERRE-TELMON et al. (TELMON’ 660).

Re: Claim 3:
KIMURA discloses:
The turbine engine according to claim 1, modified KIMURA discloses all the limitations of claim 1, modified KIMURA is silent regarding:
 wherein the through-holes extend radially.
However TELMON’660 teaches:
 wherein the through-holes extend radially (TELMON’660: See Figs.3 and 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further configure KIMURA to include the teachings of TELMON’660, because TELMON’660 teaches that as drilling through holes radially is advantageous and that the lubricant is not dispersed around the bearing, but on the contrary is directed along a well-defined trajectory and this configuration provides the benefit of improved oil flow.

Allowable Subject Matter and Prior Art
Claim (s) 4-13  is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2015/0275760 A1 to KIMURA fails to disclose either alone or in combination to teach or fairly suggest:
Re: Claim 4:  “wherein the radially internal surface of the inner ring  is in surface contact with a radially external surface of the rotor shaft at least on the first axial end annular portion, and the rotor shaft, the modified a rotor shaft comprises channels that connect the radially external surface of the rotor shaft to a radially internal surface of the rotor shaft in such a way that the channels respectively extend the through-holes” in combination with limitations of base claim and intervening claims.
Re: Claim 6: “wherein the oil injection device comprises a first nozzle oriented in the direction of the rolling elements and a second nozzle oriented in the direction of respective radially external ends of the through-holes arranged in the radially external surface of the inner ring, the first nozzle and the second nozzle being arranged outside the rotor shaft.” in combination with limitations of base claim and intervening claims.

Response to Arguments

The Applicant alleges:
Claim 1 has been amended to recite “wherein the inner ring comprises through-holes that extend from a radially external surface of the inner ring to a radially internal surface of the inner ring at a location to one side of where the rolling elements engage the radially internal surface"
Kimura discloses through holes j, j that extend through a ring. As illustrated in FIG. 2, the holes j, j open on an internal surface of the ring at the same location that a bearing engages the internal surface Kimura fails to disclose “wherein the inner ring comprises through-holes that extend from a radially external surface of the inner ring to a radially internal surface of the inner ring at a location to one side of where the rolling element engages the radially internal surface,"
as recited in claim 1 Accordingly, Kimura fails to teach the features of claim 1. Moreover, one skilled in the art would not have modified Kimura in the manner recited in claim 1 absent the present application.
The examiner respectfully disagrees to the above, and submits that amended claim limitations recited as follows:
“wherein the inner ring comprises through-holes that extend from a radially external surface of the inner ring to a radially internal surface of the inner ring at a location to one side of where the rolling elements engage the radially internal surface”

The claims are given broadest reasonable interpretation, in the instant case the claim as amended fails to limit the scope of the claim, since claim fails to define “radially external surface”, “radially internal surface” and claimed “one side of where the rolling elements engage the radially internal surface”, the  KIMURA discloses amended claim limitations as recited, wherein the inner ring (See Figs.1-4: inner ring 52) comprises through-holes (See Figs.1-4: as shown in figure 4 inner ring 52 having through holes j, j) that extend from a radially external surface of the inner ring (See Figs.1-4: external surface of inner ring 52, see figure 2 as annotated by the examiner) to a radially internal surface of the inner ring and at a location to one side  of the rolling element  (See Figs.1-4: the one side towards the rolling element 54, see figure 2 as annotated by the examiner, the claims are given broadest reasonable interpretation, in the instant amendment claim fails to limit the scope of “one side of the rolling element”) of where the rolling elements engage the radially internal surface (See Figs.1-4: the rolling element 54 engages the radially internal surface). One of ordinary skill in the art would reasonably interpret this as:
“wherein the inner ring comprises through-holes that extend from a radially external surface of the inner ring to a radially internal surface of the inner ring at a location to one side of where the rolling elements engage the radially internal surface”.

In view of the foregoing the applicants arguments above were fully considered and found unpersuasive, the claims 1, 2, 3, 14, and 15 are therefore rejected.

Notice of Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        June 29, 2021